Citation Nr: 1740524	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-21 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the right knee.

2.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the lumbar spine.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, and schizoaffective disorder.

4.  Whether new and material evidence has been submitted to reopen a claim of service connection for a bilateral hip disability.

5.  Entitlement to service connection for a bilateral hip disability.

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Deana Adamson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from July 1976 to June 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April 2012 and January 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran appeared and testified before the undersigned Veterans Law Judge at a videoconference hearing in October 2016.  A transcript of the hearing has been associated with the Veteran's claims file.

A claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including a claimant's description of the claim, the symptoms a claimant describes, and the information a claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). Here, the Veteran has generally characterized his psychiatric disorder as PTSD, but his VA treatment records also include diagnoses for major depressive disorder.  The claims file also includes a diagnosis of schizoaffective disorder.  Accordingly, pursuant to Clemons, the Board has taken an expansive view of the Veteran's claim in characterizing the acquired psychiatric disorder claim, as noted above.

The issue(s) of entitlement to an increased rating for a lumbar spine disability, entitlement to an increased rating for a right knee disability, entitlement to service connection for an acquired psychiatric disorder, entitlement to service connection for a bilateral hip disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In an August 2009 rating decision, VA denied service connection for a bilateral hip disability.  The Veteran did not appeal that decision.

2.  Evidence received since the August 2009 rating decision includes evidence of a current hip disability.

CONCLUSIONS OF LAW

1.  The August 2009 rating decision denying service connection for a bilateral hip disability is final.  38 U.S.C.A. §§ 7104, 7105, 7266 (West 2014); 38 C.F.R. §§ 20.302, 20.1100 (2016).

2.  Evidence received since the August 2009 rating decision is new and material and warrants a reopening of a claim for service connection for a bilateral hip disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran is seeking to reopen a previously denied claim of service connection for a bilateral hip disability.  Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as "existing evidence not previously submitted to agency decision makers."  Material evidence is defined as "existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim."  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed, unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220  1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Here, the Veteran's claim for service connection for a bilateral hip disability was denied in an August 2009 rating decision in which the RO, in part, found that the evidence did not show that the Veteran had a chronic hip disability.  Since the time of that rating decision, evidence received by VA indicates that the Veteran has been treated for hip-related symptoms.  For instance, VA treatment notes from March 2011 include complaints of hip pain without radiation in the hip region and an examination reflected signs of tenderness.  A March 2011 private treatment record subsequently included a diagnosis of hip pain and a VA treatment record from July 2015 included an assessment of lower extremity radiculitis.  

Although these treatment records do not include a consistent hip-related diagnosis, they amount to at least some competent evidence of a current hip disability.  Accordingly, the Board finds that this evidence surpasses the "low" threshold set forth in Shade and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a bilateral hip disability.  Nonetheless, for the reasons discussed below, the Board cannot at this time address the merits of this claim and will remand this matter for further development.

ORDER

The claim of service connection for a bilateral hip disability is reopened; the appeal is granted to this extent only. 


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary in this matter for a variety of reasons, including obtaining medical examinations to determine the current severity and functional impact of a right knee and lumbar spine disability and to determine the nature and etiology of an acquired psychiatric disorder and a bilateral hip disorder.

As an initial matter, the Board notes that there has been a substantial amount of medical records received by the RO since the most recent Statement of the Case (SOC) that does not appear to have been previously considered.  These records include numerous VA treatment records that demonstrate the Veteran's ongoing care for his service-connected back and right knee disabilities and the record does not include any waiver of AOJ review of this evidence.  To ensure the Veteran is afforded due process under law, these matters must therefore be remanded back to the AOJ.  See Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304(c).  This action may serve the Veteran, as it preserves his right to "one review on appeal" and permits the AOJ to review the evidence prior to the Board's consideration of the evidence.  Disabled American Veterans, at 1347.

With respect to the Veteran's claims for increased disability ratings for his service-connected back and right knee disabilities, the Board also finds it necessary to afford the Veteran additional medical examinations.  VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA's duties to assist a claimant in the development of a claim may include scheduling a medical examination.  Where, as here, the central question is the current level of severity of a disability that has already been service connected, particular attention must be paid to the age of the most recent examination report in the claims file and to a veteran's assertions that a disability has worsened since the most recent examination in the file.  A new medical examination is required when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The Board notes that the Veteran was most recently provided medical examinations in connection with his claim for increased disability ratings for his back and right knee in September 2011.  Since that time, the Board notes that the record contains evidence of substantial ongoing VA treatment for each of these service-connected conditions.  The Veteran's clinical examinations also indicate that there has been some worsening in his condition.  For instance, although the September 2011 VA-provided examination found no signs of crepitus in his right knee, a clinical VA record from August 2015 indicates that the Veteran had developed crepitation in his knees.  A VA treatment record from July 2015 also includes reports of significantly more limited range of motion in the Veteran's lumbar spine than that which was recorded at his September 2011 VA-provided examination.  In light of this evidence and the six years that have passed since the most recent medical examination afforded by VA, the Board finds that a new medical examination is required to evaluate the current severity of his low back and right knee.

VA's duties to assist may also require it to schedule a medical examination to obtain an opinion as to the nature and etiology of a disability in claims for service connection.  Here, the Board notes that the Veteran has not yet been provided an examination in connection with his claim for service connection of a bilateral hip disability.  However, as the Veteran's representative noted at the hearing, the Veteran's service treatment records include numerous complaints of hip pain during his active duty service.  As indicated above, the Veteran's more recent VA and private medical treatment records also include ongoing reports of hip pain and include various diagnoses for these symptoms.  Accordingly, the Board finds that there is sufficient competent medical evidence of a current disability, an in-service event, and at least some indication that the current disability is linked to the Veteran's active duty service.  As such, VA must satisfy its duty to assist the Veteran by providing him a medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board recognizes, however, that there is some question in the record as to the specific nature of any current hip disability.  That is, it is unclear whether this condition is independent of the Veteran's service-connected back disability or if it is a neurological manifestation of this lumbar spine disability.  Upon remand, the AOJ should schedule a VA examination to determine the precise nature of any current bilateral hip disability and consider the claims in light of the possibility of a separately compensable rating for neurological abnormalities of diseases and injuries of the spine.  See 38 C.F.R. § 4.71a.

In contrast to his claim for service connection of a bilateral hip disability, the Veteran was provided a medical examination in connection with his claim for service connection for PTSD.  Whenever VA has undertaken the effort to afford a claimant an examination, whether or not such an examination is required, VA must provide an adequate examination "or, at a minimum, notify the claimant why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  If an examination report is inadequate or fails to contain sufficient detail, the Board is required to return the report.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001).

Although the Veteran did attend a psychiatric evaluation in connection with his claim in January 2012, this clinician suggested that the Veteran's condition did not meet the diagnostic criteria for PTSD.  Accordingly, no opinion was provided regarding any possible etiological link between the diagnosed schizoaffective disorder and the Veteran's active duty service.  However, as indicated above, the Board has expanded this claim pursuant to Clemons.  As the January 2012 examination does not contain sufficient detail to decide the claim for service connection of an acquired psychiatric disorder, the Board must return the report to obtain an additional medical opinion.  

Finally, with respect to the Veteran's claim of entitlement to a TDIU, the Board notes that the adjudication of this matter is predicated on the outcome of the Veteran's claims for service connection for his psychiatric and hip disability and of his claims for increased disability ratings for his low back and right knee disabilities.  Therefore, the issue of entitlement to a TDIU is intertwined with the other issues at bar and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA medical records that are not currently included in the Veteran's claims file and associate them with the Veteran's claims file.

2.  After completing item one, schedule the Veteran for a medical examination with an appropriate medical examiner or examiners to evaluate the current severity of his low back and right knee disabilities.  

With respect to the examinations of both the Veteran's back and right knee, the examiner is also asked to describe the functional impact of these disabilities on the Veteran's ability to work.  The examiner is reminded that the Veteran's age, current occupational status, and non-service connected disabilities are not to be considered in rendering an opinion on the functional impact of the Veteran's right knee and low back disability.

3.  Contemporaneously with item two, the Veteran should be scheduled for VA examinations to obtain findings as to the nature and severity of any current acquired psychiatric disorder and any current bilateral hip disability.  The examiner must address the following:  

a)  What is the nature of the Veteran's current acquired psychiatric disorder?  Although the examiner is expected to review the entire claims file, attention is called to the VA treatment records, which include diagnoses of major depressive disorder and PTSD.  Is it as least as likely as not (50 percent probability or greater) that the acquired psychiatric disorder is caused by, arose during, or is otherwise etiologically related to the Veteran's active duty service?

b)  Does the Veteran currently have any bilateral or unilateral hip disability?  Although the examiner is expected to review the entire claims file, attention is called to the VA and private treatment records that include diagnoses of hip pain and radiculitis.  

i)  Is any current bilateral or unilateral hip disability an independent disability, separate from the Veteran's low back disability, or is it a neurological manifestation of the Veteran's service-connected back disability?  

ii)  If the condition is not a neurological manifestation of the Veteran's service-connected back disability, is it as least as likely as not (50 percent probability or greater) that the hip disability is caused by, arose during, or is otherwise etiologically related to his active duty service?  

iii)  If the answer to question (3)(b)(ii) is no, is it as least as likely as not (50 percent probability or greater) that the current hip disability was caused by or aggravated by (increased in severity beyond the natural progression of the disease) either the Veteran's service-connected back disability or his service-connected right knee disability?

4)  After completing the items above, readjudicate the Veteran's claims for increased evaluations for his low back and right knee disability, his claims for service connection for a bilateral hip disability and an acquired psychiatric disorder, and his claim for entitlement to a TDIU.  If any claim is not granted in full, issue the Veteran and his representative a Supplemental Statement of the Case and allow them an appropriate amount of time to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


